Citation Nr: 0732099	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  97-02 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
20 percent for residuals of a fracture of T12 and L1 with 
spinal fusion.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for a left elbow disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over 10 years of active service including 
service from December 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action that, in 
part, denied an evaluation in excess of 20 percent for a low 
back disorder; and denied compensable ratings for a left 
elbow disability.

In March 1997 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.

In June 1997 the RO increased the rating for the veteran's 
left elbow disability to 10 percent disabling, effective 
December 27, 1994.  

In February 2005, the Board remanded these issues for 
additional development.


FINDINGS OF FACT

1.  The veteran has 60 degrees forward flexion of the 
thoracolumbar spine including consideration of functional 
factors; there is no evidence of incapacitating episodes but 
there is peripheral neuropathy equivalent to moderate 
incomplete paralysis of the L1, L2 nerve roots and moderate 
incomplete paralysis of the sciatic nerves.

2.  The veteran's left elbow disability has been productive 
of complaints of pain on palpation; range of motion of the 
elbow was 10 degrees to 135/145 degrees with mild restriction 
of elbow flexion and no additional functional loss due to 
pain or other pathology.  There is no x-ray evidence of left 
elbow arthritis or objective evidence of neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent combined rating of the 
service-connected residuals of a fracture of T12 and L1 with 
spinal fusion, have been met based on a 20 percent rating for 
orthopedic disability and separate 20 percent ratings for 
moderate incomplete paralysis of the sciatic nerves on the 
left and right.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.124(a), 
4.7, Diagnostic Codes 5243, 5285, 5293, 5295, 8520 (2002, 
2003 & 2007).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5205-5213 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letters dated November 2003 and March 2005, the RO 
informed the veteran of the evidence needed to substantiate 
the claims, what medical or other evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  The letters told the veteran that he was to send VA 
any additional evidence or information that would support his 
claims.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until a March 2006 letter.  While the Board is 
granting an increased rating for a back disability, the 
effective date will be formally set when the RO issues a 
rating action implementing the Board's decision.  Regarding 
the left elbow disability, the Board is denying an increased 
rating and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the November 2003 and 
March 2005 letters because they were provided after the 
initial evaluation.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

VA has thereby met its obligations to provide VCAA notice.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

The veteran underwent VA examinations in April 1997, October 
1999, March 2003, and February 2005. 
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

I.  Entitlement to an increased disability rating in excess 
20 percent for residuals of a fracture of T12 and L1 with 
spinal fusion.

Factual Background

In April 1997 the veteran underwent a VA examination.  The 
veteran presented with complaints of chronic intermittent low 
back pain with occasional cramps.  He had complaints of 
"irradiation" to his left lower extremity and thigh.  He 
had some bilateral paraspinal lumbar tenderness on 
palpitation.  On examination, forward flexion was 0 to 95 
degrees.  Extension was 20 degrees.  Right and left lateral 
flexion was 0 to 30 degrees.  Right and left rotation was 0 
to 35 degrees.  There was no objective pain on motion or 
neurological involvement as a neurological examination was 
negative.  The diagnosis was post-traumatic degenerative 
joint disease of the thoracolumbar spine with no significant 
impairment.  

In April 2003 the veteran underwent a VA examination.  The 
veteran reported working as a maintenance worker for the US 
Postal Service for the past 6 to 7 years.  The veteran 
presented with complaints of sharp, constant lower 
lumbosacral pain and pain that extended from his lower lumbar 
region to just above the gluteal cleft.  The veteran stated 
that the pain radiated to the posterolateral aspect of the 
left thigh and posterolateral aspect of the left leg.  

The veteran also experienced daily flare-ups of back pain.  
On examination of the lumbar spine, forward flexion was 0 to 
95 degrees.  Extension was to 5 degrees.  Right and left 
lateral flexion was 0 to 10 to 15 degrees.  Right and left 
rotation was 0 to 30 degrees.  The range of motion of the 
thoracolumbar spine remained unchanged after repetitive range 
of motion but the veteran continued to complain of pain on 
hyperextension.  Sensation of the upper and lower extremities 
was in tact to sharp/dull discrimination but the veteran 
stated that it was more sensitive on the right than on the 
left.  

X-rays of the lumbosacral spine revealed anterior osteophytes 
L2/3 with mild degenerative changes with mild disk space 
narrowing T12/L1.  An MRI revealed mild disk bulging, L5-S1 
but with no significant central neural canal stenosis.  The 
diagnoses were chronic low back pain syndrome with lumbar-
5/sacral-1 radicular symptoms on the left, mild degenerative 
disc disease thoracic-12/lumbar-1 with marginal bridging 
osteophytes, degenerative changes of the lumbar spine (lumbar 
2/3) and well-healed/intact spinal fusion thoracic-12/lumbar 
1.  The examiner noted that the veteran stated that his 
ability to work was impacted by his chronic back pain.

Per the February 2005 Board remand, the veteran underwent a 
VA examination in March 2005.  The veteran reported pain that 
was localized to the lower lumbar spine away from the fused 
area.  There was no radiation of the pain to the legs.  The 
veteran had monthly flare-ups where the pain was increased 
and the range of motion was further decreased.  The veteran's 
walking was affected after more than 2 hours.  He was able to 
perform his usual occupation as a service technician without 
compromise.  The veteran reported that his pain was 
significant on repetitive motion and he did not move more 
than 3 times during the interview.  

The examination indicated that his range of motion was 
reduced by 30 percent as a result of severe pain followed by 
lack of endurance.  There had been no incapacitating episodes 
during the past 12 months.  On examination, the curvature of 
the spine was normal.  Normal lumbar lordosis was maintained 
and normal kyphosis was maintained.  On palpitation of the 
lumbar spine there was tenderness at the lumbar spine lower 
part at the L4-L5 and S1 area in the center of the lumbar 
spine rather than the thoracolumbar area of the surgical part 
where the fusion was carried out.  There was no 
spondylolithesis clinically evident on palpitation; there was 
no curvature abnormality and no muscle spasm. 

 When asked to hyperextend the thoracolumbar spine, the 
veteran could not do more than 20 degrees and was in 
aggravated pain.  The rotation to the right and left was 
significantly painful.  The range of motion started having 
pain at 60 degrees flexion and was painful at 80 degrees.  
Range of motion at hyperextension started at 10 degrees and 
was maximum at 20 degrees.  Repetitive motion was tried and 
he would not do more than three times and his motion was 
decreased significantly with pain indicating that he was 
meeting the DeLuca criteria for repetitive motion with 
reduction of range of motion of the thoracolumbar spine.  The 
diagnoses were degenerative disease of the lumbar spine with 
mild disk space narrowing at L5-S1 and fusion of 
thoracolumbar spine T12-L1 vertebra following fracture.

In March 2005, the veteran also underwent a VA peripheral 
nerves examination.  The veteran denied bladder or bowel 
incontinence.  He had experienced difficulty obtaining an 
erection in the past, but was now using Viagra to assist with 
erections.  He stated that he could engage in 80 percent of 
the activities he that he wished to participate in, including 
swimming.

The veteran's sensory examination was intact to light touch, 
pinprick, vibratory sense and joint position sense throughout 
all 4 extremities.  He had minimal to mild decrease in 
sensation in the light L1 and L2 distribution of the left 
side into the groin.  There was minimal atrophy of the distal 
upper thigh region above the knee on the left and right.  

There were no gross abnormalities of the joint and no 
significant pain on motion of the joint.  There appeared to 
be no limitation of motion of any of his 4 extremities.  Deep 
tendon reflexes were 2+ throughout the upper and lower 
extremities.  He had no cerebellar signs of dysmetria or 
ataxia and had a negative Romberg.  His gait was steady and 
his tandem walk was not ataxic.  

The examiner stated that the veteran's neurologic examination 
was consistent with his history of with some sensory changes 
found in the L1, L2 spinal regions as well as some difficulty 
with the L5 root distribution which may not per se be related 
to the injury at the T12-L1 level and maybe associated with 
degenerative disc disease.  The diagnosis was neuralgia 
involving the L1, L2 nerve root distribution which may also 
provide contributions to the nerves to the testes.

Analysis

The former provisions of Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine; a 20 percent rating for moderate limitation of motion, 
and a 40 percent rating for when there was severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(in effect prior to September 26, 2003).

The former rating criteria did not define "mild," "moderate," 
or "severe" limitation of motion.  However, the revised 
rating criteria provide some guidance.  Under those criteria, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees.  Normal extension is from 0 to 30 degrees.  Normal 
lateral flexion, as well as rotation, is from 0 to 30 degrees 
to the left and right.  38 C.F.R. § 4.71a, Note (2), 
following General Rating Formula for Disease and Injuries of 
the Spine (2006).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002). 

Diagnostic Code 5295, as in effect prior to September 26, 
2003, provides a 20 percent evaluation for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is for application for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Under Diagnostic Code 5285, a 100 percent rating was 
warranted where there was cord involvement, the veteran was 
bedridden, or required long leg braces.  A 60 percent rating 
was provided when there was not cord involvement; abnormal 
mobility requiring a neck brace or jury mast.  In other cases 
the disability was rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Effective September 23, 2002, Diagnostic Code 5293 was 
amended to provide intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the basis of 
incapacitating episodes over the past 12 months, or on the 
basis of the combination of its neurologic and orthopedic 
manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, VA again amended the criteria 
for rating intervertebral disc disease to provide that the 
disability could be rated under the General Rating Formula 
(which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), or on the 
basis of incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 50 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.

Note (1): Evaluate any associated objecti
ve neurologic abnormalities, including, 
but not limited to, bowel or bladder 
impairment, separately, under 
an appropriate diagnostic code. 

Note (4): Round each range of motion meas
urement to the nearest five degrees.

Note (5): For VA compensation purposes, u
nfavorable ankylosis is a condition in wh
ich the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results 
in one or more of the following: 
difficulty walking 
because of a limited line of vision; rest
ricted opening 
of the mouth and chewing; breathing limit
ed to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524, 528 (1999) (citing 
Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 
86).

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  These were unchanged from the 
2002 criteria except that the diagnostic code numbers 
changed.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Consideration of the former rating criteria for rating back 
disabilities.

The veteran's back disability was initially rated under the 
provisions of old Diagnostic Codes 5292, 5293 and 5285.

The March 2005 VA examination revealed none of the findings 
needed for a higher rating under Diagnostic Codes 5292, 5293 
or 5295.  The veteran did not have a severe limitation of 
motion as the range of motion started having pain at 60 
degrees.  This was consistent with the finding that there was 
a 30 percent loss of motion due to functional factors.  
DeLuca v. Brown, 8 Vet. App. 202 (1995), 38 C.F.R. §§ 4.40, 
4.45 (2007).

Since the veteran retains two-thirds of the normal range of 
motion, limitation of motion cannot be considered more than 
moderate under the old version of Diagnostic Code 5292.  

The veteran does not have abnormal spinal alignment or other 
findings needed for a 40 percent rating under the old 
Diagnostic Code 5295.

There was also demonstrable vertebral deformity on diagnostic 
studies.  Hence, under the old criteria, the veteran would be 
entitled to a 30 percent evaluation based on demonstrable 
deformity and moderate limitation of motion.

The veteran has reported that he is not bedridden and he has 
not been found to use leg braces or have involvement of the 
neck.  A higher rating is not warranted under the provisions 
of Diagnostic Code 5285.

A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  As the veteran has been 
shown to have degenerative disc disease, the veteran could 
qualify for an increased rating under Diagnostic Code 5293, 
as revised September 23, 2002.  

Examiners have found his symptoms to be no more than 
moderate; hence a higher rating would not be warranted under 
the oldest version of Diagnostic Code 5293.

The March 2005 examiner stated that there had been no 
incapacitating episodes during the past 12 months.  Thus, a 
higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003). 

A higher rating under old Diagnostic Code 5289 requires 
unfavorable ankylosis of the lumbar spine.  The veteran's 
examination in March 2005 yielded a finding that there was 
not ankylosis of the lumbar spine.


Consideration of the revised criteria for rating back 
disabilities.

As just noted, a higher rating is not warranted on the basis 
of incapacitating episodes under the revised rating criteria, 
again, the March 2005 examiner stated that there had been no 
incapacitating episodes during the past 12 months and there 
has been no prescribed bedrest.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (in effect from September 26, 2003).

With regard to evaluation under the General Rating Formula 
for Disease and Injuries of the Spine, the veteran's ranges 
of motion do not meet the criteria for an evaluation in 
excess of 20 percent based on its orthopedic component.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2007).   

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007).

The March 2005 VA examiner stated that the veteran's 
neurologic examination revealed neuralgia involving the L1, 
L2 nerve root distribution.  38 C.F.R. Neuralgia of those 
nerves could be evaluated as no worse than moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  Moderate 
incomplete paralysis of those nerves warrants a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8527-8530 (2007).

The examiner, however, also found disability involving the L5 
distribution.  The examiner speculated that this might not 
"per se" be related to the service connected disability, 
but did not provide a clear opinion against such a 
relationship.  Resolving doubt in the veteran's favor, the L5 
nerve root disability is deemed to be part of the service 
connected disability.  The Board has evaluated the 
neurological impairment under Diagnostic Code 8520, 
pertaining to the sciatic nerve.  

Under Diagnostic Code 8520, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007).

The March 2005 VA examiner found mild atrophy in both lower 
extremities and mildly diminished sensation.  Marked muscle 
atrophy would be an indicator of severe incomplete paralysis, 
and the next lower level, i.e. moderate atrophy, would 
presumably be indicative of moderately severe incomplete 
paralysis.  The mild atrophy is considered to be indicative 
of moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Hence separate 20 percent rating would 
be warranted on each side.

Additionally, because the neurological impairment in this 
case clearly affects both lower extremities, the bilateral 
factor is for application.  VA regulation specifically 
mandates that when a partial disability results from disease 
or injury to both arms or both legs, the rating of the 
disabilities of the right and left sides are to be combined 
as usual, and 10 percent of the value is to be added (not 
combined), before proceeding with further combinations.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities, including the bilateral 
factor will be treated as one disability for the purpose of 
arranging in order of severity and for all further 
combinations.  38 C.F.R. § 4.26.

When the two ratings of 20 percent for neurologic impairment 
are applied to the Combined Ratings Table found at 38 C.F.R. 
§ 4.25, a combined rating of 36 is obtained.  Ten percent of 
this combined rating (i.e., 3.6) is then added for a total of 
39.6.  This figure is rounded to 40 percent.  This 40 percent 
is then further combined with the 20 percent evaluation of 
the orthopedic manifestations of the veteran's low back 
disability.  This combination yields an evaluation of 52 
which is rounded to 50 percent. 38 C.F.R. §§ 4.25, 4.26. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

At his March 2005 VA examination, the veteran reported that 
he was able to perform his usual occupation as a service 
technician without compromise.  Therefore, marked 
interference with employment, beyond that contemplated by the 
schedular rating, has not been shown.  Further, the record 
does not reflect recent hospitalization for his low back 
disability.  Therefore, in considering the current severity 
of his disability, frequent hospitalization has not been 
shown and referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that, a 50 
percent rating is warranted for residuals of a fracture of 
T12 and L1 with spinal fusion, but that the preponderance of 
the evidence is against a rating in excess of 50 percent.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990). 

II.  Entitlement to an increased disability rating in excess 
of 10 percent for a left elbow disorder.

In October 1999 the veteran underwent a VA examination for 
his elbow.  He reported pain with active resisted extension 
of the elbow as well as flexion of the elbow.  He 
specifically stated that he had pain with curling exercises 
and bench presses.  On examination, the veteran had pain with 
active resisted motion of the triceps from 55 degrees to 75 
degrees.  His range of motion of the elbow was 5 degrees to 
140 degrees without pain.  He was nontender to palpitation 
over the elbow and his triceps tendon was also nontender.  

Sensation bilaterally was intact.  Upper extremity reflexes 
were 2+ for the triceps and biceps and they were symmetrical.  
An x-ray of the elbow showed no significant evidence of 
degenerative arthritis of the elbow joint.  There was small 
ossification at the insertion of the triceps tendon and the 
tip of the olecranon consistent with possibly some mild 
impingement of the posterior olecranon and some resolved 
triceps tendonitis.  The examiner stated that he did not 
think that the veteran's pain was the result of any post-
traumatic arthritis or any sort of bursitis of the elbow 
joint.  The examiner was reluctant to give any sort of 
pathologic diagnosis for the veteran's pain at the present 
time.

The veteran underwent a March 2005 VA examination for his 
elbow.  The veteran reported that he had been working 
satisfactorily.  The veteran reported increased pain, 
weakness, stiffness and swelling but no instability, locking 
or giving way.  He got fatigued because he was left hand 
dominant.  He also reported flare-ups of the left elbow once 
every month when the elbow motion was decreased.  

While he had surgery for the left elbow in 1992, the veteran 
denied any present inflammatory condition for the left elbow.  
The examiner stated that the affect of the veteran's left 
elbow for his occupation and general daily routine activities 
was significant.  As a maintenance worker he had to do heavy 
lifting which he tried to avoid.  The veteran indicated that 
there was a 30 percent loss of motion on account of pain 
which was increased on repetitive motion.  However, during 
the physical examination there was no reasonable affect on 
repetitive motion seen except pain but the motions remained 
the same.  

On examination, the VA examiner reported a 13 cm long scar 
over the olecranon process going down the posterior area of 
the forearm which was well healed and nontender.  There were 
no signs of swelling, inflammation or visible deformity of 
the elbow.  There was diffuse tenderness on palpitation in 
the olecranon area.  His range of motion of the elbow was 10 
degrees to 135/145 degrees with mild restriction of elbow 
flexion.  Supination and pronation were found to be normal at 
85 degrees of supination and 80 degrees of pronation.  

The examiner stated that he found that there was no reduction 
in the range of motion despite the veteran indicating that 
the pain increased and motion decreased on a full days work.  
There was no muscular atrophy on the circumferential 
measurements of the elbow.  The diagnosis was excision of 
spur post-traumatic left elbow joint with extension loss of 
10 degrees.  

Analysis

The RO has rated the veteran's left elbow disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5211.  The veteran is left 
handed.  Thus, in rating his service-connected disability, 
the Board needs to look, when applicable, at the ratings 
provided for the major upper extremity.  38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, relating to 
impairment of the ulna, a 10 percent evaluation is warranted 
for malunion with bad alignment for both the minor and major 
extremity.  A 20 percent disability evaluation is warranted 
for nonunion in the lower half.  A 30 percent evaluation is 
warranted for nonunion in the upper half with false movement 
without loss of bone substance or deformity for the major 
extremity, while a 20 percent evaluation is warranted for the 
minor extremity.  A 40 percent disability evaluation is 
warranted for nonunion in the upper half with false movement 
with loss of bone substance (1 inch or more) and marked 
deformity, for the major extremity, while a 30 percent 
evaluation is warranted for the minor extremity.

In this case, an evaluation in excess of 10 percent would not 
be warranted under Diagnostic Code 5211, as the veteran has 
not been shown to have nonunion of the ulna in the lower half 
or nonunion in the upper half with false movement without 
loss of bone substance or deformity. 

The veteran's left elbow disability may be evaluated on the 
basis of limitation of flexion of the forearm.  Under 
Diagnostic Code 5206, for either the major or minor arm, when 
flexion of the forearm is limited to 110 degrees, a 0 percent 
(noncompensable) rating is assigned.  A 10 percent rating is 
warranted if flexion is limited to 100 degrees.  A 20 percent 
rating requires limitation of forearm flexion to 90 degrees, 
if either the major or minor extremity is involved.  A 30 
percent rating requires flexion limited to 70 degrees for the 
major extremity, while a 20 percent evaluation is assigned 
for the minor extremity when flexion is limited to 70 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

The veteran's left elbow disability may also be evaluated on 
the basis of limitation of extension of the forearm.  Under 
Diagnostic Code 5207, for the major or minor arm, limitation 
of extension of the forearm from 45 to 60 degrees warrants a 
10 percent rating.  If extension is limited to 75 degrees, a 
20 percent rating is appropriate if either upper extremity is 
involved.  If extension is limited to 90 degrees, a 30 
percent evaluation is warranted for the major extremity, 
while a 20 percent evaluation is warranted for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Normal extension of the elbows is to 0 degrees and normal 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate I.  
Additionally, normal forearm pronation is to 80 degrees and 
normal supination is to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.

Based on a review of the medical evidence in this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5206.  Range of motion has 
never been more than slightly limited.  Likewise, a rating in 
excess of 10 percent is also not warranted under Diagnostic 
Code 5207, for limitation of extension.  The record shows 10 
degree extension of the elbow, and as such, a rating in 
excess of 10 percent based on limitation of extension is not 
for application. 

Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5208 (2007).  Once again, the medical 
evidence shows a range of motion of the forearm that would 
not warrant a rating in excess of 10 percent.

Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5209 (2007).  The Board finds that a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code impairment of the flail joint has never been 
demonstrated.

Diagnostic Code 5210 provides for assignment of 50 percent 
(major) and 40 percent (minor) for impairment of the radius 
and ulna, nonunion of, with flail false joint.  The medical 
evidence of record in this case does not show impairment of 
the ulna or the radius.  As such, a rating in excess of 10 
percent is not assignable under this code.

Diagnostic Code 5212 provides ratings for impairment to the 
radius.  See 38 C.F.R. 4.71a, Diagnostic Code5212 (2007).  
The medical evidence of record in this case does not show 
impairment of the radius.  As such, a rating in excess of 10 
percent is not assignable under this code. 

The Board has considered whether the veteran is entitled to a 
higher or separate rating under Diagnostic Code 5213, 
pertinent to impairment of supination and pronation.  However 
the veteran is not entitled to a higher or separate initial 
rating under Diagnostic Code 5213 as the March 2005 VA 
examiner noted that supination and pronation were found to be 
normal at 85 degrees of supination and 80 degrees of 
pronation.

Thus, in sum, the objective medical findings do not support 
the assignment of a rating in excess of 10 percent.  There is 
no evidence of flexion limited to 90 degrees or extension 
limited to 75 degrees.  Furthermore, no impairment of the 
elbow joint, ulna, or radius has been demonstrated on 
examination.  

The Board is aware that the veteran's elbow joint is painful; 
however, the Board finds that the veteran's painful elbow is 
adequately compensated for by the 10 percent rating currently 
assigned, and the veteran does not demonstrate additional 
range of motion loss due to pain on use or during flare-ups 
as noted by the March 2005 medical examiner.  Specifically, 
the examiner stated that he found that there was no reduction 
in the range of motion despite the veteran indicating that 
the pain increased and motion decreased on a full days work.  
Therefore, an increased evaluation on the basis of the DeLuca 
factors is not warranted.

The March 2005 VA examination noted a left elbow scar from 
in-service surgery related to the veteran's left elbow 
disability.  VA must consider whether the veteran's service 
connected disability warrants a separate rating for scar 
impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2007)).  Under criteria that were in effect both prior and 
subsequent to August 30, 2002, a scar which is superficial, 
tender, and painful on objective examination warrants a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2007). 

The March 2005 VA examiner reported a 13 cm long scar over 
the olecranon process going down the posterior area of the 
forearm which was well healed and nontender.   Thus, the 
weight of the evidence is against the finding that the 
veteran's scar is painful on examination and entitlement to a 
separate evaluation on that basis must be denied.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

As the 13cm scar is not a deep scar that causes limitation of 
motion, it is also not large enough to warrant a compensable 
evaluation under 38 U.S.C.A. § 4.118, Diagnostic Codes 7801; 
and 7802 (2007).  Inasmuch as they are well healed, they are 
not unstable, so as to warrant a compensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected left elbow 
disorder has resulted in frequent periods of hospitalization.  
The veteran has not been recently hospitalized.  While the 
veteran reported that the affect of the his left elbow for 
his occupation and general daily routine activities was 
significant, he is currently employed full time as a service 
technician.  Therefore, marked interference with employment, 
beyond that contemplated by the schedular rating, has not 
been shown.  The criteria for referral for consideration of 
an extraschedular rating are not met.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim for a 
disability rating in excess of 10 percent is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21. 


ORDER


A combined rating of 50 percent for residuals of a fracture 
of T12 and L1 with spinal fusion is granted.

Entitlement to an increased disability rating in excess of 10 
percent for a left elbow disorder is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


